 602DECISIONSOF NATIONALLABOR RELATIONS BOARDUnitedAssociation Pipe FittersLocal Union No. 455and United Association Plumbers& GasfittersLocalUnionNo. 34,both affiliated with the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates andCanada, AFL-CIO, and St. Paul As-sociation of Plumbing, Heating and MechanicalContractors,Inc., et al.andUnited AssociationPipe FittersLocalUnionNo. 455 and United As-sociation Plumbers& Gasfitters Local Union No.34, both affiliated with the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industryof the UnitedStates andCanada,AFL-CIO,and Upper Midwest Piping,IncorporatedandUnited Association Pipe FittersLocal Union No.455, affiliatedwith the United As-sociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO (D. W. Hickey Co.,Inc.,andMinnesotaMining& ManufacturingCompany)andAmerican Boiler ManufacturersAssociation.Cases 18-CE-4, 18-CE-6, and18-CC-143September27, 1967SUPPLEMENTAL DECISION AND ORDEROn August 5, 1965, the National Labor Rela-tionsBoard issued a Decision and Order in theabove-entitled proceeding,' finding,inter alia,that(1) no issue was presented concerning the legality,under Section 8(e) of the National Labor RelationsAct, as amended, of the fabrication clause in the1963 collective-bargaining agreements betweenRespondent Local Union No. 455 and RespondentEmployers because the General Counsel had not al-leged in the complaint, nor urged at the hearing, thatthis clause wasper seunlawful; (2) certainad hocagreements entered into between Local Union No.455 and various Respondent Employers construing,interpreting, and applying the fabrication clausewere not violative of Section 8(e) of the Act; (3) theconduct of Local Union No. 455 in connection withthesead hocagreements was not violative of Sec-tion 8(b)(4)(A); and (4) Local Union No. 455 vio-lated Section 8(b)(4)(ii)(B) by its conduct on oneproject, but did not violate Section 8(b)(4)(B) in anyother respect. 2On October 6, 1966, the United States Courtof Appeals for the Eighth Circuit issued its opinion 3inwhich it affirmed the Board's findings of8(b)(4)(ii)(B)violationsat the one project, butvacated and set aside the Board's findings that therewere no 8(e) or 8(b)(4)(A) violations and that theRespondentUniondidnotviolateSection8(b)(4)(ii)(B) by its conduct in the Pierre AirconCompany incident. The court remanded the case to1 154 N LRB 285, Member Fanning concurring in part, Member Browndissenting in partthe Board with directions to determine the legalityof the fabrication clause,an issue which the courtheld had been fully litigated;to reexamine, in thelight of such determination, the issues appealed tothe court by the Charging Party; and for furtherproceedings consistent with the views expressed inthe court'sopinion.In connection with the issuesremanded,the court noted in its opinion that "Cer-tiorarihas been granted inNationalWoodworkMfrs.Ass'n,supra,384 U.S.968,and helpfulguidelines from the Supreme Court upon thetroublesome issues here presented may reasonablybe anticipated."The Board has reconsidered its original Decisionand Order with respect to the issues remanded inthe light of the opinion of the court of appeals andthe opinion of the Supreme Court inNationalWoodwork Manufacturers Association et al. v.N.L.R.B.,386 U.S. 612. The Supreme Court in thatcase held that"just as ... Section 8(b)(4)(B) did notreach employees'activity to pressure their em-ployer to preserve for themselves work traditionallydone by them, Section 8(e) does not prohibit agree-ments made and maintained for that purpose." TheSupremeCourtaccordingly found the"will not han-dle" clause in a contract between the CarpentersUnion and employer Frouge not violative of Sec-tion 8(e), and the refusal of that union to permit car-penters employed by Frouge to handle prefitteddoors manufactured by the charging party not viola-tive of Section 8(b)(4)(B),and stated in its opinionthat the determination whether such a clause and itsenforcement violated those sections-... cannot be made without an inquiry intowhether under all the surrounding circum-stances, the Union'sobjective was preserva-tionofwork for Frouge'semployees, orwhether the agreements and boycott were tac-tically calculated to satisfy union objectiveselsewhere.Were the latter the case,Frouge,the boycotting employer,would be a neutralbystander,and the agreement or boycottwould, within the intent of Congress,becomesecondary.There need not be an actual disputewith the boycotted employer,here the doormanufacturer,for the activity to fall within thiscategory,so long as the tactical object of theagreement and its maintenance is that em-ployer,or benefits to other than the boycottingemployees or other employees of the primaryemployer thusmaking the agreement orboycott secondary in its aim. The touchstoneiswhether the agreement or its maintenance isaddressed to the labor relations of the contract-ing employervis-a-vishisown employees.[Footnotes omitted. ]The Supreme Court indicated that the circum-stances to be considered,in determining the union's'No review was sought of the Board's disposition of other issuesS 366 F 2d815167 NLRB No. 79 UNITED ASSN. PIPE FITTERSLOCAL 455objective,might include the remoteness of thethreat of displacement by the banned product orservices, the history of labor relations between theunionand the employers who would be boycotted,and the economic personality of the industry.The Supreme Court,in a companioncase issuedthe same day, 4 summarized its holding inNationalWoodworkas follows:NationalWoodwork Mfgrs., ante, holds thatcollective activity by employees of the primaryemployer, the object of which is to affect thelabor policies of that primary employer, andnot engaged in for its effect elsewhere, is pro-tected primary activity.With these Supreme Court rulings in mind, weturn to theissuesremanded herein.1.THE FABRICATION CLAUSEThis clause, as incorporated in the 1963 agree-ment between Local Union No. 455 and the Con-tractors Association, provided as follows:As a primary working condition, it is agreedthat all pipe formations, systems, or controls,or component parts thereof, included withinthe nonpurchase list attached hereto and madea part hereof as Exhibit 1, as amended fromtime to time as provided in this agreement,shall be fabricated on the job site or in the shopof an Employer within the bargaining unit whoisbound by this agreement, except as other-wise mutually agreed upon with relation to anyparticular job.The agreement also established a fabrication com-mittee,composed of representatives of LocalUnion No. 455 and the Contractors Association, toapply, interpret, and enforce the fabrication clause.As directed by the court of appeals, we have con-sidered this clause on the basis of the entire recordherein and in the light of the guidelines establishedby the Supreme Court, and find that the clause wasnot violative of Section 8(e) of the Act as its objectwas to preserve for employees in the unit worktraditionallydone by such employees, who arerepresented by Local Union No. 455, not for mem-bers of the Union generally nor to satisfy union ob-jectives elsewhere. The clause, as set forth above,provided, "As a primary working condition," thatthe fabrication work of attaching trim piping was tobe done "on the job site or in the shop of an Em-ployer within the bargaining unit who is bound bythis agreement." The clause therefore applied onlyto work performed by employees of employers whowere in the contractual multiemployer unit, and em-ployees whose employers had agreed to this clausein their individual contracts with Local Union No.455. Moreover, the record establishes that the work'HoustonInsulationContractors Association vN L R B,386 U S664The fact that the fabricationclause mightbe read ascontemplating603of attachingtrim pipingto boilers had traditionallybeen performed by employees in such unitsrepresented by Local Union No. 455; that the ad-vent of packaged boilers had a direct impact on theamount of such work available to them; and that theUnion's sole objective in obtaining agreement to thefabrication clause was to preserve and to reacquiresuch work for the unit employees of the contractingemployers. It is apparent, therefore, under the testslaid down by the Supreme Court, that the clausemet the "touchstone" of being "addressed to thelabor relations of the contracting employervis-a-vishis own employees," and that the evidence does notshow that the "tactical object" of the clause was thepackaged-boiler manufacturers or any other second-ary employers. Accordingly, we conclude that thefabrication clause was a primary work-preservationclause, and therefore outside the scope of Section8(e) of the Act. 5II.THE AD HOC AGREEMENTS APPLYING THEFABRICATION CLAUSEA.The 3-MIncidentMinnesota Mining and Manufacturing Company,hereincalled 3-M, ordered three packaged boilersfrom the manufacturer, and engaged D. W. HickeyCo., Inc., a member of the Contractors Association,to install the boilers in a building which 3-M wasremodeling.Thereafter,Mooney, a businessrepresentative of Local Union No. 455, informedHickey and 3-M, in effect, that the packagedboilers were a violation of the fabrication clause andhismen would not install them. On August 27,1963, the members of the fabrication committee,established to carry out the terms of the fabricationclause, agreed that Hickey's contract with 3-M toinstall the packaged boilers was a violation of thefabrication clause and work on this building wouldcease unless the packaged-boiler problem wasresolved.1.The alleged violation of Section 8(e)As the Board foundin itsoriginal Decision, themembers of the fabrication committee on August27 entered into a newad hocagreement to whichLocal Union No. 455, the Contractors Association,and Hickey (by virtue of its membership in the As-sociation) were parties, to the effect that the instal-lation of the packaged boilers in this building wasprohibited by the fabrication clause. We have foundabove that the fabrication clause was a lawfulclause designed to preserve and reacquire trim-pip-ing work traditionally performed by employees inthe Contractors Association unit. To the extent thatthat trim-piping work could be performed by unit employees in the shop ofa signatory employer does not change its primary nature SeeHouston In-miatton, supra 604DECISIONSOF NATIONALLABOR RELATIONS BOARDthead hocagreement had the same lawful object asthe fabrication clause, it was, under the guidelinesestablished by the Supreme Court, a primary work-preservation agreement outside the scope of Sec-tion 8(e).We note, however, that neither the Con-tractors Association nor any of its members, includ-ingHickey, which contracted merely to installpackaged boilers ordered by 3-M, was in a positionto assign the trim-piping work at this project. Evenif, in these circumstances, the Contractors Associa-tion and Hickey were regarded as secondary em-ployers, and the August 27ad hocagreement as a"hot goods" agreement within the scope of Section8(e), because these employers had no control overthe assignment of the work,6 we would find,nevertheless, that as the trim-piping work in disputewas to be performed at the site of the construction,the August 27 agreement was protected by the con-struction industry proviso to Section 8(e), and wastherefore lawful.2.The alleged violation of Section 8(b)(4)(A)In view of our finding that the August27 ad hocagreement was not prohibited by Section 8(e), weaffirm the finding in our original Decision thatLocalUnion No. 455 did not violate Section8(b)(4)(A) by this conduct.7B.The Pierre Aircon IncidentThe fabrication committee required Pierre Air-con Company, on October 22, 1963, to pay $100for violating the fabrication clause by "entering intoa contract ... with the Deluxe Check Company forthe installation of a ... boiler [which] arrived withthe trim on." Pierre Aircon Company paid the $100and installed the packaged boiler in the DeluxeCheck Building.piping work traditionally performed by employeesin the unit. Thead hocagreement of October 22was therefore an interpretation and application ofa lawful clause, and had the same lawful objective.Pierre Aircon Company was a signatory to the 1963contract, its employees were in the Contractors As-sociation unit, and, as members of Local Union No.455, had traditionally performed trim-piping work.We therefore find that the October 22ad hocagreement was a primary work preservation agree-ment outside the scope of Section 8(e).82.The alleged violation of Section 8(b)(4)(ii)(A)As we have found that the October 22 agreementwas lawful, and as there is no evidence that LocalUnion No. 455 sought any agreement other thanthe one reached, we find that its conduct in securingthisad hocagreement was not violative of Section8(b)(4)(ii)(A).3.The alleged violation of Section 8(b)(4)(ii)(B)The Board in its original Decision found that thefabrication committee's requirement of reasonablecompensation by Pierre Aircon Company for itsbreach of contract constituted a peaceful method ofresolving this dispute, and, therefore, that LocalUnion No. 455 did not threaten, coerce, or restrainemployers by its conduct in connection with thisproject within the meaning of Section 8(b)(4)(ii). Wehave again considered this matter and are of thesame view. Moreover, even if the fine were con-sidered coercive, it was directed toward Pierre Air-con, which was the primary employer as far as therecord shows, and was for the purpose of preserv-ing unit work. It therefore was not prohibited bySection 8(b)(4)(B).C.TheUpper Midwest Piping Incident1.The alleged violation of Section 8(e)As the original Board Decision found, the fabri-cation committee's action on October 22 con-stituted the entering into of a newad hocagreementbetween Local Union No. 455 and the ContractorsAssociation (of which Pierre Aircon Company wasa member) to the effect that the installation of thepackaged boiler at this site constituted a violationof the fabrication clause.We have found above that the object of the fabri-cation clause was to preserve and reacquire trim-6Three-M, which ordered the packaged boilers, is not a member of theContractors Association,was not named in the complaintas a respondent,and no agreementbetween it and Local Union No 455isalleged as aviolation of Sec8(e) In its decisioninNational Woodwork, supra,fn 15,the SupremeCourt statedthat the Board's "rightof control" test was notbefore the Courtin that case'SeeNortheastern Indiana Building andConstruction Trades Council(Centlivre Village Apartments),148 NLRB 854, reversedand remandedon other grounds 352 F 2d 696 (C A D C )Upper Midwest Piping, Incorporated, a memberofMechanical Contractors Association of Min-neapolis, Inc., had a collective-bargaining agree-ment with Local Union No. 539, a sister local ofLocal Union No. 455, which agreement containeda fabrication clause similar to the one in the LocalUnion No. 455 agreement. Although both the Min-neapolis and St. Paul agreements contained recipro-cal clauses covering employer-members working ineither area, when Upper Midwest Piping obtaineda contract to install two packaged boilers in a schoolin St. Paul, it signed the Local Union No. 455"Unlike the 3-M incident, the record does not show who ordered thepackaged boiler to be installed at this project The evidence therefore doesnot establish that Pierre Aircon had no control over the work, and there-fore was a secondary employer See fn6, supraIn these circumstances,we find it unnecessary to deal with the alternative finding, in the Board'soriginalDecision,that this ad hoc agreement,to the extent that it fellwithin the scope of Sec 8(e), was protected by the construction industryproviso thereto UNITED ASSN. PIPE FITTERS LOCAL 455605agreement. On September 9, 1963, Upper MidwestPiping ordered two boilers of the type specified inits contract through Heinen Company, the manu-facturer's agent in St. Paul. Early in October, Busi-ness Representative Mooney told Sorensen, vicepresident of Upper Midwest Piping, that, under thefabrication clause, "the trim piping and the gastrain, etc. shouldn't be on these boilers when theycame in," and that it was "our work." Mooneytestified as to this conversation that: "Mr. Sorensenisn't the kind of man that you have to come up witha threat.... Merely a matter of explaining to himwhat the labor agreement was all about." Shortlyafter this conversation, Sorensen instructed Heinennot to deliver the boilers at the jobsite with the trimpiping attached.Although Heinen passed Soren-sen's instruction along to the manufacturer, theboilers were delivered in packaged form and werebeing installed at the time of the hearing by UpperMidwest Piping employees who were members ofLocal Union No. 539.1.The alleged 8(e) violationIn itsoriginalDecision, the Board found it un-necessary to determine whether Local Union No.455 and Upper Midwest Piping, by the above con-duct, entered into anad hocagreement interpretingthe fabrication clause, because such agreementwould, in any event, be protected by the construc-tion industry proviso to Section 8(e) of the Act.9However, the Supreme Court held inHouston In-sulation, supra,that a union's conduct toward a pri-mary employer does not become secondarybecause such conduct is for the benefit of em-ployees represented by a sister local.We find,therefore, on reconsideration of this matter, that itis not necessary to consider the impact of the con-struction industry proviso because any agreementthat might have been entered into would have beenprimary. As Upper Midwest Piping was signatoryto contracts with both locals, the fabrication clausesin both were substantially identical, and the objectof both was the preservation of traditional unitwork,10 Upper Midwest Piping was the primary em-ployer, whether Local Union No. 455's object wasthe Company's labor relations with members ofLocal Union No. 455 or of those of its sisterLocal Union No. 539.2.The alleged 8(b)(4)(ii)(A) violationAs thead hocagreement, if any, would not havebeen unlawful, we find that the conduct of LocalUnion No. 455 to achieve such an agreement wasnot violative of Section 8(b)(4)(ii)(A).ORDERAccordingly, we conclude, upon reconsiderationof all the issues remanded by the court of appeals,that the fabrication clause was lawful, and that theBoard's original dismissal of the complaint with re-gard to the other issues remanded should be, andhereby is, affirmed.'See also fn 16 of the Board's original Decision and Order10 See the Board's finding with regard to the fabrication clause in theLocal Union No 539 contract in the companion case,United AssociationPipe Fitters Local Union No 539, et al (American Boiler ManufacturersAssociation),167 NLRB 606